Title: Virginia Delegates to Benjamin Harrison, [3 September] 1782
From: Virginia Delegates
To: Harrison, Benjamin


[3 September 1782]
We must observe, that this Petion, tho pretending to be a Copy of an original one, is accompanied with no certificate of its being so; while the Petition is in one hand writting, and the names in four or five different hands, and not written by each subscriber. We leave to your Excellency the Propriety of laying it before the next session of Assembly.

the Western Lands, if ceded to the U S. might contribute towards a fund for paying the debts of those States.
